—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered March 12, 2002, which, in an action against an insurer to recover on a default judgment entered in favor of plaintiff against defendant’s insured in an underlying action for personal injuries sustained when plaintiff was struck by a car driven by defendant’s insured, insofar as appealed from, denied plaintiff’s motion for summary judgment, and order, same court and Justice, entered July 11, 2002, which, insofar as appealable, denied plaintiff’s motion to renew, unanimously affirmed, without costs.
Issues of fact exist as to whether plaintiff gave defendant notice of the action as soon as reasonably possible (Insurance Law § 3420 [a] [4]). Such notice cannot be imputed to defendant on the basis of its knowledge of and eventual acceptance of plaintiff’s no-fault claim (see Matter of Country-Wide Ins. Co. [Eun Kyu Park], 277 AD2d 175). We have considered and rejected plaintiff’s other arguments. Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Gonzalez, JJ.